Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 14-1462

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                    JEAN CARLOS RAMOS-PIÑEIRO,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                                 Before

                      Lynch, Circuit Judge,
                   Souter,* Associate Justice,
                    and Selya, Circuit Judge.


     William S. Maddox on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United
States Attorney, on brief for appellee.


                          January 13, 2016


__________
     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
            Per Curiam.        Following a six-day jury trial, defendant-

appellant Jean Carlos Ramos-Piñeiro was convicted on an array of

charges,    including      a    RICO    conspiracy    count,    see   18    U.S.C.

1962(c), eight counts relating to the commission of violent crimes

(specifically, murders) in aid of racketeering activities, see id.

§ 1959(a)(1), and a number of counts alleging violations of various

drug-trafficking     and       firearms   statutes.      The    district     court

sentenced him to, inter alia, several consecutive life sentences.

In this venue, the appellant challenges his convictions, claiming

that he was unfairly prejudiced during the trial by the district

court's    caustic   exchanges         with   his   defense    counsel     and   its

questioning of witnesses.          Concluding, as we do, that this multi-

faceted claim of error lacks force, we summarily affirm.

            We need not tarry.          Where, as here, a litigant contends

that the district court's words and actions undermined the fairness

of his trial, our review is ordinarily for abuse of discretion.

See United States v. Ayala-Vázquez, 751 F.3d 1, 23 (1st Cir. 2014).

This standard of review grows less appellant-friendly, however,

when it relates to claims of error that were not preserved below.

In such an event, review is for plain error.             See United States v.

Santana-Pérez, 619 F.3d 117, 124 (1st Cir. 2010).                So it is here.

            To satisfy the plain error standard, an appellant must

show: "(1) that an error occurred (2) which was clear or obvious

and which not only (3) affected the defendant's substantial rights,


                                        - 2 -
but also (4) seriously impaired the fairness, integrity, or public

reputation of judicial proceedings."             United States v. Duarte, 246

F.3d 56, 60 (1st Cir. 2001).          So viewed, "[t]he plain error hurdle

is high."    United States v. Hunnewell, 891 F.2d 955, 956 (1st Cir.

1989).

             We begin our discussion of the appellant's claim of error

with bedrock: "[a] fair trial in a fair tribunal is a basic

requirement of due process."           United States v. de la Cruz-Paulino,

61 F.3d 986, 997 (1st Cir. 1995) (quoting United States v. Nueva,

979 F.2d 880, 885 (1st Cir. 1992)).                 Accordingly, a "judge's

participation [in the trial] must be balanced; he cannot become an

advocate or otherwise use his judicial powers to advantage or

disadvantage a party unfairly."              Logue v. Dore, 103 F.3d 1040,

1045 (1st Cir. 1997).

             This does not mean that the role of a trial judge should

be confined to that of a passive spectator.             To the contrary, the

judge is "the governor of the trial for the purpose of assuring

its proper conduct."         Id. (quoting Quercia v. United States, 289

U.S. 466, 469 (1933)).            Thus, a trial judge "has a perfect right

—   albeit   a    right    that    should   be   exercised    with    care   —   to

participate actively in the trial proper." United States v. Ofray-

Campos, 534 F.3d 1, 33 (1st Cir. 2008) (quoting Logue, 103 F.3d at

1045).       In   the     bargain,    the   trial   judge    must    be   afforded

considerable leeway in determining what should be done to keep the


                                       - 3 -
trial on track and to ensure acceptable courtroom behavior.     See

Liteky v. United States, 510 U.S. 540, 556 (1994).      This leeway

encompasses, among other things, the "power to question witnesses

and to analyze, dissect, explain, summarize, and comment on the

evidence."    Logue, 103 F.3d at 1045.

             In exercising these powers, a trial judge is not bound

to conform to an artificially antiseptic standard.      A judge may

couch his comments in blunt language — and "[b]lunt language,

without more, does not translate into a showing of judicial bias."

United States v. Caramadre, 807 F.3d 359, 374-75 (1st Cir. 2015).

Even "remarks during the course of a trial that are critical or

disapproving of, or even hostile to, counsel, the parties, or their

cases" are usually insufficient to prove bias.     Liteky, 510 U.S.

at 555.

             In this case, we have carefully examined the record and

paid particular attention to the district judge's interactions

with defense counsel and with witnesses.       The trial was hard-

fought, and it was waged against an ugly factual backdrop.     On a

few occasions, the judge acted brusquely; on a few other occasions,

he used questionable language or showed signs of impatience.    But

defense counsel was no model of civility; and nothing about either

the judge's statements or his behavior came close to crossing the

due process line.    We conclude, without serious question, that the

appellant's trial was fundamentally fair: there was no hint of


                                 - 4 -
"serious prejudice."    United States v. Valdivia, 680 F.3d 33, 43

(1st Cir. 2012).     Consequently, the appellant's claim of error

fails.

            We need go no further. For the reasons elucidated above,

the judgment of the district court is summarily affirmed.



Affirmed.    See 1st Cir. R. 27.0(c).




                                - 5 -